DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 05/03/2022 have been fully considered.
With respect to the specification objection(s), Applicant’s amendment(s) to the abstract has/have overcome the objection(s). The Abstract submitted on 05/03/2022 is accepted.  
With respect to the claim objection(s), Applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), Applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). 
With respect to the double patenting warning, applicant’s amendment(s) to claim(s) and applicant’s arguments has/have overcome the warning/objection.
With respect to the double patenting claim rejection(s) in view of U.S. Application  No.16594288, which issued as Patent No. U.S. 11,273,611, the terminal disclaimer accepted on 05/03/2022 has overcome the rejection(s). 
With respect to the rejoinder request of withdrawn method claims, withdrawn claims 16-17 and 19-22 are rejoined in view of Examiner’s amendments to the claim(s) presented in this Office action. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Leslie C. Hodges on 05/25/2022.
The application has been amended as follows: 
In the claims:

16. (Rejoined - currently amended) A method for molding a reinforced preform in a mold, the preform having first and second alignment apertures therein and the mold having first and second mold halves presenting respective first and second molding surfaces and being disposed with the first and second molding surfaces facing each other, the mold halves defining a mold body and being configured to transition between an open position in which the mold halves are spaced apart from each other and a generally closed position in which the mold halves are proximate each other and define a cavity between the first and second molding surfaces, the mold further including a first emitter disposed in the first mold half and configured to emit light therefrom into the cavity, a first receiver disposed in the second mold half and configured to receive light from the first emitter and produce a first signal indicative of the light received from the first emitter, a second emitter disposed in one of the first and second mold halves and configured to emit light therefrom into the cavity, a second receiver disposed in the other of the first and second mold halves and configured to receive light from the second emitter and produce a second signal indicative of the light received from the second emitter, first and second moving members each having a respective coupling configured for connection with respective first and second side portions of the reinforced preform and a respective actuator configured for moving the respective coupling between a respective first position in which the respective coupling is disposed at a respective first distance from a center of the mold body and a respective second position in which the respective coupling is disposed at a respective second distance from the center of the mold body that is greater than the first distance, wherein the first position of each respective coupling is located in the first mold half, in the second mold half or outside the mold body, and a controller operatively connected to the first and second emitters, the first and second receivers, and the first and second moving members, the method comprising: 
positioning the preform between the first and second mold halves with the first alignment aperture disposed between the first emitter and first receiver and the second alignment aperture disposed between the second emitter and second receiver; 
moving one or both of the first and second side portions of the preform outward from a center of the preform so as to stretch the preform; 
causing the first and second emitters to emit light via the controller; 
receiving with the controller the first and second signals from the first and second receivers;
determining with the controller an alignment condition based on the first and second signals; determining with the controller if the alignment condition meets predetermined criteria;
if the alignment condition meets the predetermined criteria, then transitioning the mold halves from the open position to the generally closed position via the controller; and 
if the alignment condition fails to meet the predetermined criteria, then causing at least one of the actuators to move its respective coupling from its respective first position to a respective adjusted position based on the alignment condition via the controller, wherein the respective adjusted position is different from the respective second position.
18. (Canceled) 
19. (Rejoined - currently amended) A method according to claim [[16]] 17, wherein the step of causing at least one of the actuators to move its respective coupling from its respective first position to a respective adjusted position causes adjustment of the position of at least one of the first and second side portions of the preform in a first direction so as to adjust a placement of the preform. 
20. (Rejoined - currently amended) A method according to claim 16, wherein the first signal is indicative of a first linear alignment among the first emitter, the first receiver and the first alignment aperture, and the second signal is indicative of a second linear alignment among the second emitter, the second receiver and [[a]] the second alignment aperture.  
21. (Rejoined - currently amended) A method according to claim 17, wherein the step of movingincludes causing the actuators to move their respective couplings from their respective first positions to their respective second positions.  
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 02/11/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/11/2022 is withdrawn. Claims 16-17 and 19-22, directed to a method of molding a reinforced fiber preform in the mold is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are the same as those presented by the examiner in the Non-Final Office action mailed on 02/11/2022. Independent claims 1, 11, and 16 include the previously determined allowable subject matter. Additionally, the claimed controller in combination with the other structural elements of the claimed mold provides the advantage of enabling/improving detection and correction of misalignments of reinforced preforms when they are positioned between the mold halves of the mold ([0044] and Figs. 13-14 of applicant’s published application).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743